Citation Nr: 1759444	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  16-42 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus (diabetes).

2.  Entitlement to a rating in excess of 30 percent prior to January 14, 2016, and in excess of 50 percent from that date, for major depressive disorder.

3.  Entitlement to a rating in excess of 10 percent prior to January 14, 2016, and in excess of 30 percent from that date, for bilateral pes planus.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Jacob Bernhardt, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1989 to April 1993.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A travel hearing was held by the undersigned Veterans Law Judge in February 2017.  A transcript of this hearing is of record.

With respect to his claim for TDIU, the Veteran asserts that he is entitled to an earlier effective date.  The record includes several applications for TDIU and indications of unemployability prior to 2009.  Thus, while not yet on appeal, this assertion should be given particular attention as it is developed by the RO.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's current diagnosis of diabetes is caused by his service connected disabilities, to include tinea pedis, bilateral pes planus, bilateral ankle strain, and bilateral knee degenerative changes.

2.  Prior to January 14, 2016, the Veteran's major depressive disorder was characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity have not been shown.

3.  After January 14, 2016, the Veteran's major depressive disorder was characterized by occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas have not been found.

4.  Prior to January 14, 2016, the Veteran's pes planus was characterized by pain on manipulation and use of the feet; objective evidence of marked deformity has not been shown.

5.  After January 14, 2016, the Veteran's pes planus was characterized by objective evidence of marked deformity, accentuation of pain on manipulation and use, and swelling on use; extreme tenderness on the plantar surfaces, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, have not been shown.

6.  After affording the Veteran the benefit of the doubt, the evidence indicates that the Veteran is unemployable due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes have been met.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. §§ 3.303. 3.304 (2017).  

2.  For the period prior to January 14, 2016, the criteria for an evaluation of 50 percent, but no more, for an acquired psychiatric disorder, characterized as major depressive disorder, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9434 (2017).  

3.  For the period from January 14, 2016, the criteria for an evaluation in excess of 50 percent for an acquired psychiatric disorder, characterized as major depressive disorder, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9434 (2017).

4.  For the period prior to January 14, 2016, the criteria for an evaluation in excess of 10 percent for pes planus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2017). 

5.  For the period from January 14, 2016, the criteria for an evaluation in excess of 30 percent for pes planus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2017). 

6.  The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.   

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

VA provided relevant and adequate examinations in March 1998, February 1999, June 2001, January 2003, October 2005, January 2008, October 2008, August 2010, and January 2016.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking secondary service connection for type 2 diabetes mellitus (diabetes).  Specifically, the Veteran, through his representative, contends that his diabetes is caused by the inactivity generated by his service connected bilateral knee and foot disabilities.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113 (2014); 38 C.F.R. §§ 3.307 (a)(3) (2014), 3.309(a) (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2017).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  38 C.F.R. §  3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, the Board finds that the Veteran has a current diagnosis of diabetes mellitus.  While the record also contains diagnoses of insulin resistance, which is not a recognized disorder, the Veteran's blood glucose was high enough to support a diagnosis of diabetes during the appeal period.  This is sufficient to find that he has a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board also finds that the Veteran's diabetes was caused, or at least aggravated, by his service connected disabilities.  Specifically, the Veteran's January 2016 VA examiner found that the Veteran's insulin resistance is caused by obesity.  The Board finds that the Veteran's obesity, in turn, was caused by the lack of activity incident to his various service connected leg, foot, and ankle disabilities.  As such, the Veteran's diabetes was caused, or at least aggravated, by his service connected foot and ankle disabilities. 

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for diabetes mellitus have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (2014); 38 C.F.R. § 3.102 (2017).

Service connection for diabetes mellitus is granted.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Major Depressive Disorder

The Veteran is presently service connected for major depressive disorder (MDD), rated as 30 percent disabling for the period prior to January 14, 2016, and 50 percent for the period after that date.  He contends he is entitled to a higher rating for each period for that disability.  

The Veteran's MDD is rated under 38 C.F.R. 4.130, Diagnostic Code 9434 (2017), which provides the general rating formula for mental disorders.  Under the applicable diagnostic criteria, a 30 percent rating is granted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 4.130, Diagnostic Code 9434 (2017). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
 which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434, General Rating Formula for Mental Disorders (2016).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126 (a) (2017).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2017). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2017).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is described as "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as a portion of the period on appeal pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV, including GAF scores.  See 38 C.F.R. § 4.126 (a) (2017).  VA examinations dated January 2003, January 2008, and August 2010, are of record. As to the portion of the appeal period after the amendments, an examination dated January 2016 applying the DSM-V criteria for psychiatric disorders, is of record.


Prior to January 14, 2016

Prior to January 14, 2016, the Veteran received a 30 percent rating for his MDD.  Based on the evidence of record, a 50 percent rating more closely approximates the severity of the Veteran's MDD.  However, a 70 percent rating is not warranted.  Specifically, during this period, the record indicates that the Veteran's symptoms do not rise to the level of occupational and social impairment with deficiencies in most areas.

For example, throughout this period, the Veteran maintained adequate dress, grooming, and hygiene.  During June 2013 treatment, the Veteran appeared casually dressed and exhibited good personal hygiene.  He was also oriented to person, time, and place.  The Veteran's August 2010 examiner made similar remarks, indicating that the Veteran was able to maintain minimal hygiene throughout this period.  In a July 2013 therapy session, the Veteran reported daily use of marijuana for pain and anxiety, commenting that it calms him down.  However, the Veteran is an approved marijuana grower in the state of Oregon, and complies with all applicable legal requirements.    

During this period, the Veteran demonstrated frequent disturbances of mood and motivation indicative of a 50 percent rating.  At most of his treatment sessions, including individual sessions from April to September 2013, his mood was anxious and depressed.  During his most recent hearing, the Veteran testified that his depressive symptoms have caused periods of uncontrollable crying for the entire period on appeal.  According to an August 2010 statement from his wife, the Veteran was so depressed that he did not believe he would live to see his son grow up.  She also mentioned an incident in which the Veteran was on twenty-four hour lockdown due to a verbal altercation with VA physicians.  In several examinations, the Veteran also mentioned the need for frequent marijuana use to control his mood.  As early as his January 2008 VA examination, the Veteran's mood was described as sad and disappointed.   Moreover, at a July 2013 therapy session, the Veteran rated his anxiety at ten, on a scale of one to ten, relating that he was very upset with his wife, family, and friends.  However, there were times during the period where he did not appear depressed.  For example, a mental status examination from September 2013 shows the Veteran as euthymic in affect and not irritable.  Similarly, while in a November 2013 counseling note, the Veteran related that his mood had been "shitty," the examiner noted that he responded to coping techniques.  Thus, the Veteran has not approximated the near continuous panic or depression required for a 70 percent rating. 

During the appeal period, the Veteran has been able to function independently.  A September 2002 mental status exam suggests that early in the appeal period, the Veteran was able to function within a schedule in his daily activities.  Further, throughout the appeal period, including in January 2003 and August 2010 examinations, the Veteran attested to handling his family's finances, as well as knowing and disbursing the amounts for monthly bills.

While it is true that the Veteran exhibited sleep impairment throughout this period, such symptoms are also contemplated by his current rating under DC 9434.  Specifically, in his January 2008 examination, the examiner noted fairly disrupted sleep, with difficulty falling asleep and sleeping only about three to four hours a night.  The Veteran's January 2003 examiner noted that the Veteran experienced disturbed sleep nearly every night.  However, this difficulty has been intermittent, rather than chronic, as shown in a March 2004 mental health clinic where the Veteran's sleeping is described as "OK."  Sleep disturbances such as those described above, while undoubtedly disturbing, are not uncommon with psychiatric disorders, and any resulting occupational or social impairment is included in the Veteran's current rating.

Similarly, the Veteran's memory has generally been intact and normal for this period, as shown in September 2002 medical records, an August 2004 mental status examination, and more recently, an August 2010 VA examination.  He was able to complete series 7's as well as spell words backwards and forwards.  The Veteran's ability to concentrate has been impaired by his MDD.  For example, in January 2003, the Veteran's VA examiner noted that he tends to choose passive leisure activities, due to impairment in concentration causing difficulty in reading novels.  His January 2008 examiner noted that the Veteran could only focus for ten to fifteen minutes at a time.  As recently as a September 2013 mental status examination, the Veteran described his concentration as "so-so."  The decreased efficiency caused by these lapses in concentration is contemplated in the Veteran's current rating for this period.  As such, there is not impairment sufficient for an award in excess of 50 percent.

At times during this period, the Veteran's judgment may have been impaired as a result of his depressive symptoms.  Specifically, during a September 2002 individual therapy session, the Veteran described an incident in which he pointed his gun at police officers.  At his August 2010 examination, an incident is recalled which resulted in VA police presence being required at all of the Veteran's future VA medical center visits.  Finally, despite his suspicions of persons he does not know, the Veteran did not report hallucinations or delusions during this period.   

Throughout this period there were occasions when the Veteran had suicidal thoughts, but they did not result in suicidal ideations or plans.  Moreover, they were too seldom to warrant an increased rating.  An August 2010 buddy statement from the Veteran's mother states that the Veteran is suicidal.  While an August 2010 VA examination notes passive suicidal ideations, it also notes that the Veteran did not form a suicidal intent or plan.  As early as January 2003, the Veteran mentioned frequent thoughts about death, and ways in which he might kill himself.  However, he reported having the means to do so and indicated that he would not kill himself if given the opportunity.  Further, in an August 2004 mental status evaluation, the Veteran reported having run his truck off of the road.  However, he clarified that he did not do so specifically intending to cause death.  Thus, these symptoms do not give rise to a 70 percent rating.

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 50 percent.  For example, he has exhibited significant irritability and anger, suicidal thoughts, and impaired impulse control.  However, in the Board's view, the criteria for the next-higher 70 percent rating depict a level of impairment, when viewed as a whole that is more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include obsessional rituals, neglect of personal appearance and hygiene, and spatial disorientation, have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, such as grossly inappropriate behavior and memory loss, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  In his January 2003 examination, the Veteran noted that he maintained a good relationship with his parents, who resided locally.  While he did not have a good relationship with his sister, he still saw her once a month.  He also mentioned regularly seeing three male friends and two former shipmates.  The Veteran has only been married once, but expresses a strained relationship with his wife.  His August 2010 VA examiner noted that the Veteran complained of marital strain and distrust of his wife.  In a November 2013 counseling note, he mentions stress after his wife moved back in after a period of absence.  Nonetheless, the Veteran appears to have a generally good relationship with his wife, as attested to by buddy statements submitted by his wife and his mother in August 2010.  During this period, the Veteran and his wife moved to Oregon so that he could be more isolated from public areas.  While the Veteran's current struggles with his family and the public is unquestionably related to his MDD, the Board determines that his social impairment is contemplated by the 50 percent rating for this period granted in this decision.  

Here, the Board finds that a GAF score in the range of 50 to 65 is consistent with the symptoms the Veteran displayed.  Nevertheless, this level of impairment does not constitute total occupational and social impairment.  The Veteran's August 2010 VA examination mentioned that the Veteran's GAF score was 59, indicating mild symptoms.  The Board finds that the Veteran's current rating exceeds one that would be consistent with this rating.

Given this evidence, the Board determines that the Veteran's psychiatric symptoms most nearly approximate the symptoms listed for a 50 percent rating.  Specifically, his psychiatric disability was primarily manifested by disturbances of mood and motivation, impairment of judgment, and disturbances of mood.  As the frequency, duration and severity of the Veteran's psychiatric symptoms demonstrate occupational and social impairment with reduced reliability and productivity for the period prior to January 14, 2016, a 50 percent evaluation, but no more, is warranted for the Veteran's MDD.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

For the foregoing reasons, a rating of 50 percent, but no more, is warranted for the period prior to January 14, 2016.

After January 14, 2016

For the period after January 14, 2016, the Veteran receives a 50 percent rating for his MDD.  Based on the evidence of record, a rating in excess of 50 percent is not warranted.  Specifically, a VA examination dated January 2016 and February 2017 hearing testimony noted changes in the Veteran's hygiene and personal maintenance.  Specifically, he said that he often does not change out of his pajamas, and will go for days without showering.  It was also noted at his hearing that the Veteran spoke with a flat affect.  However, this behavior, in itself, does not mandate a higher rating.  There has been no change in his mood disturbances to indicate a near continuous state of panic.  While the Veteran's January 2016 VA examiner noted mood swings, such symptoms are contained within his current 50 percent rating for this period.  

The Veteran testified at his hearing that he had experienced increased difficulty with independent functioning - for example, handling his finances.  However, while the Veteran had some difficulty with reading retention, he was able to remember important details pertaining to his family members.  

Mood disturbances, difficulty establishing effective relationships, and memory impairment are addressed in the Veteran's current rating.  Moreover, the Veteran demonstrated neither homicidal or suicidal ideations nor delusions or hallucinations during this time period. 

In the period after January 14, 2016, the Veteran's social and occupational functioning was clearly affected.  However, it was not affected enough to merit a rating in excess of 50 percent.  Specifically, the Veteran did not demonstrate social or occupational impairment with deficiencies in most areas.  In his January 2016 examination report, the Veteran notes that his relationship with his wife generally "sucks" and that he stays secluded from people at most times.  According to his examiner, the Veteran prefers to work in his garage for 90 percent of his day.  However, the examiner noted a good relationship with the Veteran's son, occasionally attending his band recitals.    

For the foregoing reasons, a rating in excess of 50 percent is not warranted for the period after January 14, 2016.

Bilateral Pes Planus

The Veteran's pes planus is bilateral.  Under Diagnostic Code 5276, a 10 percent evaluation is warranted for acquired flatfoot, both bilateral and unilateral, that is moderate in severity with weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet.  38 C.F.R. § 4.71a  (2017).  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 30 percent evaluation if it is bilateral.  Id.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the Achilles tendon on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 50 percent evaluation if it is bilateral.  Id.  


Prior to January 14, 2016

During this period, the Veteran's pes planus symptoms do not warrant a rating in excess of 10 percent.  Specifically, severe symptoms are not shown.

While pain and swelling were shown, and while the Veteran was noted as walking on the outsides of his feet, it is not clear that these symptoms are due to the Veteran's pes planus, rather than his tinea pedis.  According to his February 1999 VA examination report and hearing testimony, the Veteran wears braces to correct his pes planus.  There is no indication that the braces did not adequately compensate for this condition, as the examiner detected no inward bowing of either Achilles tendon.  Further, the examiner mentioned that the Veteran's braces force him to put weight on the inside of his foot.  In his January 2008 examination, the Veteran related foot stiffness and not being able to stand on his toes for prolonged periods.  Despite these symptoms, marked deformity, accentuated pain on manipulation and swelling on use, and characteristic callosities, have not been observed.  

After January 14, 2016

The Veteran is in receipt of a 30 percent rating for this period.  A higher rating, however, is not warranted.  Specifically, pronounced symptoms are not shown.  The Veteran's January 2016 VA examiner noted that the Veteran's symptoms were minimally improved with the use of orthotics.  Further, marked pronation, extreme tenderness, marked inward displacement and severe spasm of the tendo achillis on manipulation, were all negative.  While the Veteran's bilateral foot pain is accentuated on use, and there is swelling on use, these symptoms are adequately compensated by the Veteran's current 30 percent rating for this period.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his pes planus and MDD are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's pes planus and his MDD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that the ratings hereby awarded are warranted for the Veteran's MDD and bilateral pes planus.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, given the grant of TDIU, a separate extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



Total Disability Based on Individual Unemployability

The Veteran claims that the combined effect of his service connected disabilities prevent him from securing and following substantially gainful employment.  Specifically, because of his service-connected disabilities, the Veteran cannot stand or walk for long periods, nor is he able to sit long enough to retain substantially gainful employment.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2017).

In this case, the Veteran is service-connected for four conditions.  The Veteran is currently service connected for gastroesophageal reflux disease at 60 percent, major depressive disorder at 50 percent, tinea pedis at 30 percent, bilateral pes planus at 30 percent, right ankle strain and surgical scar at 20 percent, left ankle strain at 20 percent, and left and right knee degenerative changes, each at 10 percent.  His total disability rating is currently 90 percent from July 23, 2007, and 100 percent from January 14, 2016.  Therefore, the schedular requirements under 38 C.F.R. § 4.16(a) have been met.    

Affording the Veteran the benefit of the doubt, the Board concludes that TDIU is warranted based on the evidence of record, as it does not appear that the Veteran is able to secure or follow a substantially gainful occupation despite his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2017).   

The evidence of record documents serious symptoms that would make it difficult or impossible to secure or maintain any type of substantially gainful employment.  The record affirms that the Veteran suffers from severely depressed mood, decreased concentration, and difficulty establishing and maintaining work relationships.  Moreover, the Veteran's gastroesophageal reflux disease is service connected with a 60 percent rating, indicating vomiting up to 20 times per week.  According to the Veteran's Notice of Disagreement, the frequency of vomiting makes any type of sedentary employment difficult or impossible.  Moreover, the Veteran's various service-connected lower extremity disabilities cause his legs to lock if he sits in one position for any period of time.   

Despite the Veteran's symptoms, the evidence of record shows that the Veteran has had some employment, including construction work that he can no longer perform due to his physical limitations.  The Veteran currently maintains a fruit and nut orchard with his wife which produces some income.  This employment does not necessarily preclude an award of TDIU unless the employment is not considered "substantially gainful employment."  See id.  

There is no regulatory definition of "substantially gainful employment."  However, 38 C.F.R. § 4.16(a) instructs that "[m]arginal employment shall not be considered gainful employment."  "Marginal employment" exists when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Here, the Veteran's tax return for 2012 indicates that his total income as a farmer for 2012 is less than $7,000.  Even if this income somehow exceeds the poverty threshold, marginal employment may still exist on a facts-found basis.  Significantly, the Veteran's wife attests that the farm does not produce a profit; all of the income produced goes back into materials for the farm.  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's self-employment as a farmer constitutes no more than marginal employment, and does not preclude an award of a TDIU.  

In sum, the Board finds that after affording the Veteran the benefit of the doubt, the Veteran is unable to secure and follow substantially gainful employment due to service-connected disabilities, and an a TDIU rating is warranted.  38 U.S.C. § 5107(b) (2017).



ORDER

Service connection for type II diabetes mellitus is granted. 

For the period prior to January 14, 2016, an initial disability rating of 50 percent, but no more, for major depressive disorder, is granted.

For the period after January 14, 2016, a disability rating in excess of 50 percent for major depressive disorder is denied.

For the period prior to January 14, 2016, an initial disability rating in excess of 10 percent for bilateral pes planus is denied.

For the period after January 14, 2016, a disability rating in excess of 30 percent for bilateral pes planus is denied.

A total disability rating based on individual unemployment is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


